DETAILED CORRESPONDENCE
Response to Amendments
Applicant’s amendment to the specification is sufficient to overcome the objection to the Specification from the previous action, which is hereby withdrawn. 
Applicant’s amendment to Fig. 40A (removing component “444”) are sufficient to overcome the objection to the Drawings from the previous action, which is hereby withdrawn.
Applicant’s amendment to Claim 14 is sufficient to overcome the objection to the Claims from the previous action, which is hereby withdrawn. 
Applicant’s amendments to the Claim 13 is sufficient to overcome the 112 rejections from the previous action.
 	
Claims 8 and 10-17 are pending, with Claims 1-7 and 9 cancelled. 

Response to Arguments
Applicant does not argue the 102/103 rejections. Rather, applicant has indicated the rejected claims were cancelled, and previously indicated allowable subject matter of Claim 9 was amended into independent Claim 8, therefore applicant states that the remaining Claim 8 and Claims 10-17 depending upon Claim 8, are allowable. The examiner agrees. See allowable subject matter below.

Allowable Subject Matter
Claims 8 and 10-17 are allowable.
Claim 8, the closest prior art on record, Takemoto (US 2018/0015233) in view of Olson et al., (US 2013/0204229), while disclosing a device for administering medicament, having a conventional syringe, does not disclose or render obvious, alone or in combination with the other prior art of record, where the sheath pins protrude from the interior of the sheath.
The combination of Takemoto in view of Olson is the closest prior art of record, as it teaches a device for administering medicament (Takemoto Fig. 15, (10B)) using a conventional syringe (Takemoto Fig. 15, (12)), the device (Takemoto (10B)) comprising:
a body assembly (Takemoto Fig. 15, (50A)) configured to receive a conventional syringe (Takemoto (12)), the body assembly (Takemoto (50A)) having a top and an opposing bottom; and a top assembly at the top of the body assembly (Takemoto (50A));
wherein the body assembly comprises a sheath (Takemoto Fig. 15, (44B)), a locking mechanism (Takemoto Fig. 15, (48B), and a sheath spring (Takemoto Fig. 15, (46));
wherein the locking mechanism comprises a sleeve (Takemoto Fig. 16, (168)), sleeve tracks (Takemoto Fig. 16, (80, 82A)), and one or more sheath pins (Takemoto Fig. 16, (60A, 60B)), wherein the sleeve (Takemoto (168)) is slideably disposed at an end opposite the sheath (Takemoto [0081] wherein, and wherein the sleeve tracks are cut within the sleeve and configured to engage the one or more sheath pins).
However, Takemoto in view of Olson does not explicitly teach wherein the sheath pins protrude from the interior of the sheath, therefore the combination of these specific features with ALL of the claimed limitations are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable.
Claims 10-17 depend upon Claim 8 and are therefore allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDY S LEE/Primary Examiner, Art Unit 3783